Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Response sot the arguments of the applicant appear after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 8, after “absorber layer”, please insert - - pattern- - . to make it clear this is the patterned absorber.
In claim 14, at line 10, after “absorber layer”, please insert - - pattern- - . to make it clear this is the patterned absorber.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shioki et al. WO 2017/169973 20190079382, in view of Hamamoto et al. WO 2019078206 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433.
Shioki et al. WO 2017/169973 (US 20190079382 used in lieu of machine translation) in example 1, the substrate is coated with Mo/Si alternating layers to form the multilayer reflective film, and a first fiducial mark with a diameter of 0.5 microns and a depth of 60 nm was formed by microindention, the mask blank was then inspected for defects and the position information of the defects determined using the fiducial marks, the absorber layer was then applied and patterned to from the second set of fiducial marks with a cross shape in the absorber layer and uncover the first set of fiducial marks.  The mask blank was then inspected again for defects and the mask pattern data was modified to cover defects with absorber and then was written into the resist (WO at [0090-0101], US at [0158-0175]).  Figures 1 and 6 illustrate the formation of a reflective mask blank including a substrate (10) and reflective multilayer (21), which is patterned 
Hamamoto et al. WO 2019078206 (US 20200249558 used in lieu of machine translation, priority document application JP 2017-201189 attached) teach with respect to figure 2, an EUV photomask with alignment/reference features (20).  These can be various shapes including a cross, line, “L” shape or a dot (figure 5A-D) (WO at [0072], US at  [0116-0119]).  Figures 3 and 4 show the side view of the alignment/reference mark.  Figure 3, illustrates the case where the annealed area (26) with a depression in the middle (21). Figure 4, illustrates the case where the annealed area (26) with a protrusion in the middle (23).  The width of the alignment marks can 
Huang et al. 20150378251 teaches with respect to figure 1, providing an EUV mask blank with a reflective multilayer.  Determining the size and location of these defects to identify printable/printing defects. Determining the position of the mask/absorber pattern to mitigate the effect of these defect by placing the absorber/mask pattern over the defects.  If all the printable defects have not been covered, the reflective multilayer is etched to correct the defects [0017-0024].  See also figure 5 and associated text [0040-0046]. Figure 2 shows defects introduced by particles in the reflective multilayer [0030] 
Takai et al. 20090220869 describes an EUV mask which is exposed using a femtosecond laser in the frame region, thereby heating the multilayer reflective film to form a regions where the alternating layers of Mo/Si are denatured/alloyed to form MoSi in the exposed area (22) [0094-0097]. 
Ikuta et al. 20060007433 teaches with respect to figures 3A and 3B, the exposure to increase the density of the exposed areas (37,38,39) to compensate for particle defects in the multilayer coating (35,36).  The use of various lasers including femtosecond lasers is disclosed [0028]. 

With respect to claim 25, it would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at  (WO at  [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206 and to use the fiducial markings in the process of optimizing the placement of the absorber mask pattern as taught in Shioki et al. WO 2017/169973 at (WO at [0090-0101], US at [0158-0175]) and Huang et al. 20150378251 at [0017-0024] and correcting the printable phase defects in the reflective layer which are not covered by absorber as taught by Huang et al. 20150378251 at [0017-0024]. 

The applicant argues that the references of record do not teach the absorber pattern formed over the defect in the mirror layer on page 8 of the response.   The applicant points out that Okamura et al. does not teach this.  The examiner points out that Okamura et al. was not relied upon to teach defects with the absorber formed over them as the recitation of defects in the in the mirror (reflective multilayer) and providing the absorber pattern over the defect did not appear until claim 23 and claim 23 was not rejected over Okamura et al.  

Shioki et al. WO 2017/169973 is the primary reference in figure 6(a) shows the substrate (10), provided with the reflective multilayer (21, mirror layer of the claims), having fiducial marks (22) formed as recesses in the reflective multilayer.  This is then inspected for defects and then the absorber layer (31) is coated and the absorber layer removed in the areas over the fiducial marks (22,32). The first set of fiducial marks (22) can be formed by microindention/embossing, focused ion beam, photolithography or laser light and serves the act as a reference position for the defect detection device. The type of defect (protrusion or recess) in/on the reflective multilayer, its size and its location/position relative to the fiducial mark is determined in the inspection (WO at , US at [0271]. The defect location can then be used by the defect management system to draw the pattern for the mask pattern shifted before being  transferred into the absorber layer to minimize the effects of defects (WO at [0089], US at [0155].  This shift is performed to form the absorber pattern over the defects to minimize the need to repair the defects as discussed in Huang et al. 20150378251.  The use of the laser to form the fiducial marks in Shioki et al. WO 2017/169973 causes mixing/alloying of the individual layers of the reflective multilayer as evidenced by Hamamoto et al. WO 2019078206, Takai et al. 20090220869 and Ikuta et al. 20060007433, with Ikuta et al. 20060007433 clearly showing the reduction in the thickness (which reduces the protrusions relative to figure 3A) in figure 3B due to the laser exposure. Hamamoto also shows in figure 4, the depression (22a) formed with a small protrusion (23) in the center formed by the laser exposure to form the fiducial/alignment features. 

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shioki et al. WO 2017/169973 (20190079382 used in lieu of machine translation), in view of Hamamoto et al. WO 2019078206 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433, further in view of Budach et al. 20130156939. 
Budach et al. 20130156939 describes different methods for repairing or compensating for buried defects in an EUV mask.  One technique removes the buried defect and overlying portions of the reflective multilayer using drilling or the like and requires some effort [0042-0044]. Another technique focusses a femtosecond laser on the multilayer to locally shrink or expand the multilayer and is preferred as the impact of the repair is minimized [0045-0048,0120-0121]. Another process is the use of an ion beam doping [0053-0066]
	It would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at  (WO at  [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206 and to use the fiducial markings in the process 
	The rejection stands as no further arguments were advanced by the applicant beyond those addressed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonckheere et al. 20180059529 the position of defects in the reflective multilayer based upon their location relative to the fiducials [0051,0066]  Types of defects (pit or bump) are described at [0005]. 
Morishita et al. 20170269471 teaches determining the position of defects relative to the alignment marks [0069,0073]. Types of defects are shown in figures 9A and 9B., with figure 3B showing the propagation through the ML and being covered by the absorber pattern.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
112 issues
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 11, 2022